Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered January 12, 1983, convicting him of robbery in the first degree (four counts), robbery in the second degree (two counts), burglary in the first degree (four counts), and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that the testimony of *892one of the two victims in this case was full of hopeless contradictions rendering it insufficient to establish his guilt beyond a reasonable doubt (see, People v Ledwon, 153 NY 10). The record indicates that the People’s witnesses, consisting of two victims and a police officer, testified in detail subject to extensive cross-examination. When the evidence is reviewed in the light most favorable to the People (see, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932; People v Contes, 60 NY2d 620, 621; People v Kennedy, 47 NY2d 196), we conclude that it was more than sufficient in quantity and quality to send this case to the jury and to support the verdict (see, People v Malizia, supra; People v Gruttola, 43 NY2d 116, 122; People v Joyiens, 39 NY2d 197, 203).
We have considered the defendant’s remaining contention and find it lacking in merit. Mangano, J. P., Brown, Rubin and Spatt, JJ., concur.